Order unanimously affirmed without costs. Memorandum: Plaintiff commenced this personal injury action when her truck struck a horse that had escaped from a farm onto a public highway. The horse had been boarded at a farm owned by defendants Richard and Jenny Lega. The court correctly granted summary judgment to defendants Tiranno and Philippe and Elma La Framboise, the owners of the horse. The moving defendants showed that they had no knowledge that the Lega Farm was an unsafe location for boarding their horse and that the horse did not have a preexisting propensity to run away (see, Brown v Willard, 278 App Div 728, affd 303 NY 727; cf., Brophy v Columbia County Agric. Socy., 116 AD2d 873). Plaintiff failed to raise a triable issue of fact in response to the moving defendants’ prima facie showing (see, Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065, 1067). (Appeal from Order of Supreme Court, Erie County, Francis, J.—Summary *988Judgment.) Present—Denman, J. P., Boomer, Green, Pine and Davis, JJ.